MEMORANDUM *
Petitioner Bhupinder Singh seeks review of a final order of removal issued by the Board of Immigration Appeals (BIA) in No. 03-71985. Singh challenges the BIA’s adverse credibility determination and argues that he was denied a full and fair hearing by the immigration judge. Singh also seeks review of the BIA’s order denying as untimely his Motion to Reconsider its denial of a Motion to Reopen in No. 04-70338.
Sufficient evidence supports the BIA’s adverse credibility determination, and Singh’s due process rights were not violated. The immigration judge provided Singh with a full and fair opportunity to establish his case. Singh’s evidence of bias is unpersuasive.
Singh’s Motion to Reconsider was due by August 13, 2003. Although he filed it on August 11, 2003, Singh failed to include the filing fee or the fee waiver request form. The BIA responded on August 14, 2003, notifying Singh that the motion was incomplete and giving him a fifteen-day extension to perfect the filing. The extension gave Singh until August 29, 2003, to re-file the motion. Singh, however, did not perfect the filing until September 10, 2003. Singh acknowledged receipt of the rejection notice by August 19, 2003, and has offered no explanation for his failure to perfect his filing within the time permitted. Thus, the BIA did not abuse its discretion when it denied as untimely Singh’s Motion to Reconsider its denial of a Motion to Reopen.
The petitions for review in No. 03-71985 and 04-70338 are DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.